COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-143-CV

PRESBYTERIAN COMMUNITY HOSPITAL                               APPELLANTS
OF DENTON D/B/A PRESBYTERIAN HOSPITAL
OF DENTON AND CHAD HAMMONDS, R.N.

                                        V.

CONNIE SMITH, INDIVIDUALLY, AND AS                              APPELLEES
PERSONAL REPRESENTATIVE OF THE ESTATE
OF THOMAS EDWARD SMITH, DECEASED,
AND AS NEXT FRIEND FOR THOMAS ANTHONY
SMITH, A MINOR, AND DOUGLAS SMITH AND
STEPHANIE SMITH

                                    ----------

           FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellants Presbyterian Hospital Of Denton And

Chad Hammonds, R.N.’s Motion to Dismiss.” It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1), 43.2(f).


      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 43.4.




                                               PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 11, 2009




                                     2